


EXHIBIT 10(g)


AMENDMENT NO. 2 TO THE SHERWIN-WILLIAMS COMPANY 2005
DEFFERED COMPENSATION SAVINGS AND PENSION EQUALIZATION PLAN
(As Amended and Restated)


This Amendment No. 2 to The Sherwin-Williams Company 2005 Deferred Compensation
Savings and Pension Equalization Plan (the “Plan”) is made effective as of
January 1, 2013.


WITNESSETH:


WHEREAS, The Sherwin-Williams Company (the “Company”) established the Plan
effective January 1, 1991 and has subsequently amended and restated the Plan
thereafter;


WHEREAS, pursuant to Article 8.1 of the Plan, the Company retains the right to
amend the Plan at any time in whole or in part; and


WHEREAS, the Company desires to amend the Plan to add a new Designated
Participant that is eligible to receive benefits pursuant to Section 2.4 of the
Plan;


NOW, THEREFORE, the Plan is hereby amended in the respects hereinafter set
forth:


1.
Exhibit A of the Plan is amended to add the following Designated Participant:



“Mark R. Henderson.”




IN WITNESS WHEREOF, The Sherwin-Williams Company has caused this Amendment No. 2
to be executed by its duly authorized officer as of the 23rd day of December
2013.


                    
THE SHERWIN-WILLIAMS COMPANY
 
 
By:
/S/
 
 
 
Catherine M. Kilbane, Sr. Vice President
 
 
General Counsel and Secretary























